DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 are pending in the current application.
Claims 1 and 2 are amended in the current application.

Response to Arguments
Applicant’s remarks and amendments filed on August 31, 2022 have been fully considered.
Applicant request withdrawal of the objection over the drawings set forth in the previous office action.
The objection over the drawings set forth in the previous office action is withdrawn due to the present amendments to the drawings.
Applicant argues that Kim and Chaung, whether taken alone or in combination, does not disclose newly amended claim 1.
This is not persuasive for the following reasons.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Kim and Chaung are not relied upon alone to satisfy all the features of the newly amended invention.  The grounds of rejection have been updated to reflect the new amendments, where Wang is also applied.  Wang teaches that it is well known and well within the abilities of those skilled in the art to reflect and block light transmitted from a display panel through a window member at a boundary between a display area and a peripheral area to provide an aesthetic sense/appearance to the display device, to provide an input icon area to indicate when the display device is operated in a specific mode, to maintain quality of displayed images, and to prevent brightness degradation (Wang, [0010], [0024]-[0025], [0051]-[0052], [0056]).
In view of the foregoing, it would have been obvious to one of ordinary skill in the art to have added Wang’s reflecting patterns (scattering layers) and light blocking layer in combination with modified Kim’s second adhesive film to yield a peripheral area boundary in a display device that establishes a prima facie case of obvious over the newly amended present invention.

Claim Interpretations
Claim 2 recites the term “about.”  In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007).  See MPEP 2173.05(b) III A.  The specification as originally filed remains silent regarding a definition for the term “about.”  For the purpose of examination limitations preceded by the term “about” are interpreted as including reasonable deviation/error associated with measurement as would be determined by one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0118902 A1), in view of Chaung et al. (US 2015/0004345 A1), and in view of Wang (US 2014/0192416 A1).
Regarding Claim 1, Kim teaches a display device comprising a display panel 200/220/210 that includes a display area and a non-display area (peripheral area at the periphery of at least an edge of the display area), a window 900, and an adhesive layer 800/810/820/814/824 disposed between the display panel and the window that bonds them together (Kim, [0013]-[0018], [0033]-[0037], [0045]-[0048], Figs 1, 8, 9).  Kim teaches the adhesive layer can have two different adhesive regions formed of different compositions or cured differently to exhibit different properties, where one adhesive region 820/824 (a second adhesive film) pertains to the peripheral area and the other adhesive region 810/814 (a first adhesive film) pertains to the display area (Kim, [0055]-[0083], Figs 6, 10).  Kim teaches that the refractive index of the adhesive layer can be adjusted by adding transparent materials to the adhesive layer composition (Kim, [0048], [0069]).

    PNG
    media_image1.png
    1065
    711
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    640
    361
    media_image2.png
    Greyscale

Kim – Figures 1, 6, & 10
Kim remains silent regarding the peripheral area second adhesive film having a lower refractive index than the display area first adhesive film.
Chaung, however, teaches hybrid adhesive layers for display devices formed of two or more units in a planar pattern exhibiting different properties such as different refractive indices (Chaung, [0001], [0006]-[0008], [0021]-[0026], Fig 2A, 2B, 3F).  Chaung discloses a hybrid adhesive layer having a display region(s) 240b/320b having a higher refractive index of 1.5 and a region for bending/curving/folding 240a/320a that is peripheral to the display region(s) having a lower refractive index of 1.3 (Chaung, [0025], Figs 2A, 2B, 3F).

    PNG
    media_image3.png
    361
    579
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    519
    584
    media_image4.png
    Greyscale

Chaung – Figures 2A & 2B

    PNG
    media_image5.png
    442
    604
    media_image5.png
    Greyscale

Chaung – Figure 3F
Since Kim and Chaung both disclose adhesive layers possessing two regions exhibiting different properties and both disclose adhesive layers exhibiting a refractive index, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made Kim’s adhesive layer by Chaung’s teachings and guidance to form the non-display peripheral adhesive areas to have a lower refractive index (such as 1.3) and to form the display adhesive areas to have a higher refractive index (such as 1.5) to yield a hybrid adhesive layer that can be configured and optimized to have desired viscoelastic, optical, and electrical properties and that can release applied pressures to prevent stress damage as taught by Chaung (Chaung, [0002]-[0008], [0024]-[0025], see MPEP 2143).
Modified Kim remains silent regarding light from the display area to the peripheral area through the window being reflected back to the window on a boundary between the second adhesive film (peripheral area adhesive) and the window.
Wang, however, teaches a display device comprising a window member 410, a display panel 100, and an adhesive layer 600, where the display device has a light transmitting area (AR, display area) and a light blocking area (NAR, peripheral area) (Wang, [0009]-[0024], [0041]).  Wang teaches the peripheral area NAR comprises reflection patterns 430 (a scattering layers) disposed between the display area and the adhesive layer, and also comprises a light blocking layer 420 disposed between the reflection patterns 430 and the display panel (Wang, [0049]-[0082], Figs 2-4).  Wang teaches the light used to display an image on the display panel is transmitted through the window member in the light transmitting area AR and is reflected back in at least a portion of the peripheral area NAR, because of the boundary formed between the AR and NAR by the reflection patterns 430 and the light blocking layer 420; the reflection patterns 430 are configured to reflect specific light to the viewer; Wang also teaches a portion of the light blocked area of the window member in the peripheral area NAR can be utilized to provide an input icon area NAR-I to indicate when the display device is operated in a specific mode (Wang, [0048]-[0050], [0056]-[0062]).  It would have been obvious to one of ordinary skill in the art that the reflected light discussed by Wang above establishes a prima facie case of obviousness over the reflected light recited in claim 1 with a predictable and reasonable expectation of success absent any objective evidence showing to the contrary (see MPEP 2143).

    PNG
    media_image6.png
    345
    715
    media_image6.png
    Greyscale

Wang – Figure 2

    PNG
    media_image7.png
    652
    383
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    357
    637
    media_image8.png
    Greyscale

Wang – Figure 3 & 4
Since modified Kim and Wang both disclose similar display devices comprising window layers, adhesive layers, and display panels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Wang’s reflecting patterns (scattering layers) and light blocking layer in combination with modified Kim’s second adhesive film to yield a peripheral area boundary in a display device that exhibits an aesthetic sense/appearance, provides an input icon area to indicate when the display device is operated in a specific mode, is configured to block light in the peripheral area comprising the second adhesive film, maintains quality of displayed images, and prevents brightness degradation as taught by Wang (Wang, [0010], [0024]-[0025], [0051]-[0052], [0056]).
Regarding Claim 2, modified Kim teaches the hybrid adhesive layer regions for bending/curving/folding 240a/320a that are peripheral to the display region(s) can have a refractive index of 1.3 (Chaung, [0025], Figs 2A, 2B, 3F).  Modified Kim’s refractive index falls within the claimed range of about 1 to about 1.5, and therefore, satisfies the claimed range (see MPEP 2131.03).
Regarding Claims 3 and 4, modified Kim teaches that a filter layer for reducing light energy may be inserted into the display device (Kim, [0084]).  Modified Kim the peripheral area comprises reflection patterns 430 (i.e. a scattering layers) disposed between the display area and the second adhesive film, and comprises a light blocking layer 420 disposed between the reflection patterns 430 (scattering layers) and the display panel (Wang, [0049]-[0082], Figs 2-4).
Regarding Claim 5, modified Kim further teaches the display device comprises a flat portion in the display area I and a curved portion in the peripheral region II that extends from the flat portion (Kim, [0070]-[0078], Figs 4, 5).  As discussed above for claim 1, modified Kim’s peripheral adhesive region 820/824 (second adhesive film) pertains to the curved portion II and the other adhesive region 810/814 (first adhesive film) pertains to the flat portion I (Kim, [0055]-[0083], Figs 6, 10).

    PNG
    media_image9.png
    261
    677
    media_image9.png
    Greyscale

Kim – Figure 4

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Eli D. Strah/Primary Examiner, Art Unit 1782